Citation Nr: 9920482	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  93-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the feet, other than plantar warts of the left foot.

2.  Entitlement to an evaluation in excess of 30 percent for 
plantar warts of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied service connection for 
a skin disorder of the feet and denied an evaluation in 
excess of 10 percent for plantar warts of the left foot.  

When this matter was last before the Board in January 1997, 
it was remanded to the RO for the purpose of requesting 
Louisiana Army National Guard records, additional medical 
records, and for a VA examination to determine the severity 
of the service-connected plantar warts of the left foot.  The 
requested development was completed and the case was returned 
to the Board in April 1999.

The Board notes for the record, that in a July 1998 rating 
decision, the veteran's claim of entitlement to service 
connection for soft tissue sarcoma of the feet as a result of 
exposure to herbicides was denied as not well grounded on the 
basis that there was no competent medical diagnosis of the 
current existence of the disorder.  Although the claims file 
contains a December 1998 letter from the veteran 
acknowledging his tacit agreement with the findings of the 
July 1998 decision, a review of the claims file reflects no 
clear indication that the veteran was actually provided 
notice of the decision or apprised of his appellate rights 
with respect to this issue.  The Board finds that it would be 
prudent to document that the veteran was provided with such 
notice.  This information is directed to the RO for 
appropriate action.  

The Board also notes that in 1992 and 1993, the veteran 
requested a hearing on several occasions.  In the veteran's 
December 1998 correspondence, however, he expressed that he 
did not wish to have a personal hearing and was satisfied 
that his case was complete and ready for appellate review by 
the Board.  Accordingly, the Board finds that the veteran has 
withdrawn his hearing request.  38 C.F.R. § 20.700 (1998).


REMAND

With respect to the issues currently on appeal, the Board 
notes that there is evidence of record that has not been 
reviewed by the RO since it last considered the issues.  In a 
June 1998 VA examination, the examiner noted hyperkeratotic 
lesions of the left foot and one lesion on the right foot.  
The impression was extremely painful neurofibromatosis of the 
feet, which according to the examiner, interfered with the 
veteran's daily activities.  A supplemental statement of the 
case was prepared in July 1998 and reflected consideration of 
the report of the June 1998 VA examination report, Army 
National Guard service medical records from 1975 to 1991, and 
VA outpatient treatment records from 1994 to 1997.  Based 
upon that evidence, the RO increased the disability rating of 
the veteran's service-connected plantar warts of the left 
foot to 30 percent, effective October 3, 1991, but continued 
the denial of service connection for a skin disorder of the 
feet, other than plantar warts of the left foot.  

On the same day in July 1998 that the supplemental statement 
of the case was prepared, the RO received a statement from 
the veteran.  Accompanying the veteran's statement was a 
private medical record from A.R.F., M.D. dated in July 1998.  
The chief complaint noted on the record was that the 
veteran's feet hurt constantly.  This complaint was indicated 
on the same record to have had its onset in 1970.  The 
physician described the veteran's disability as warty tissue 
on both feet; the diagnosis was multiple plantar lesions 
(possible warts) of the feet.  Dr. A.R.F. also indicated that 
a second opinion regarding excision was recommended.  

Obviously, the receipt of the above-described private medical 
evidence has not been reviewed by the RO as it was received on 
the same day that the July 1998 supplemental statement of the 
case was prepared and was not noted therein.  According to 
pertinent regulatory criteria, evidence received by the agency 
of original jurisdiction prior to the transfer of the record 
to the Board after an appeal has been initiated will be 
referred to the appropriate rating or authorization activity 
for review and disposition.  If the statement of the case and 
any prior supplemental statement of the case were prepared 
before the receipt of the additional evidence, a supplemental 
statement of the case will be furnished to the veteran and his 
or her representative, unless the additional evidence 
duplicates evidence previously of record, or unless the 
evidence is irrelevant.  38 C.F.R. § 19.37 (1998).  Since some 
of the additional evidence in question is neither duplicative 
of other evidence nor irrelevant, and since a supplemental 
statement of the case pertaining to that evidence was not 
issued, this evidence must be referred back to the RO.

Furthermore, as indicated above, in the private record from 
A.R.F., M.D. noted above, there is a notation that the 
veteran's complaints of pain at the bottom of both of his 
feet had its onset in 1970.  It is unclear whether that 
notation was a conjecture offered by the examining physician 
or simply an unenhanced report of history provided by the 
veteran, and recorded by the physician.  Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical opinion of the required nexus 
opinion to well ground a claim.  Leshore v. Brown, 8 Vet. 
App. 407, 409 (1995).  Notwithstanding, the Board notes that 
the veteran's treatment records by A.R.F., M.D. have not been 
sought nor otherwise associated with the claims folder.  The 
United States Court of Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that there is a 
statutory duty to assist an appellant where the evidence 
before the Board raises sufficient notice of pertinent 
records.  Ivey v. Derwinski, 2 Vet. App. 320 (1992).  
Moreover, in light of the medical evidence by A.R.F., M.D., 
the Board believes that a thorough examination by appropriate 
specialists would be consistent with the duty to assist a 
veteran in the proper adjudication of this appeal.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1998), the Board determines that further development of the 
evidence is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
treated him for any disorder at issue and 
who have offered an opinion with respect 
to the etiology of any claimed disorder.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records that are 
not already of record and associate them 
with the claims folder.  In particular, 
copies of all of the records of A.R.F., 
M.D. should be specifically sought.  The 
veteran should be asked if he has copies 
in his possession of any of the records 
being sought, and if so, he should be 
asked to provide those copies for 
duplication.  

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to examine the veteran's feet 
and assess the nature and severity of any 
foot disorder, including the severity of 
his service-connected plantar warts of 
the left foot.  The claims folder and a 
separate copy of this remand must be made 
available to the examiner for review 
prior to the examination.  All testing 
deemed necessary, to include x-rays, 
should be performed.  The examiner should 
record pertinent complaints, symptoms, 
and clinical findings.  The examiner 
should provide a diagnosis as to any left 
and/or right foot disability.

The examiner should be asked to provide 
an opinion as to the nature and extent of 
any foot disability found on either foot 
and offer an additional opinion of 
whether it is at least as likely as not 
that any foot disability found is related 
to the veteran's period of service or to 
the veteran's service-connected left foot 
disorder.  If a disorder other than 
plantar warts of the left foot is found, 
the examiner should be asked to determine 
whether the disorder found is a separate 
and distinct disease entity from plantar 
warts.  

The examiner should review the June 1998 
VA examination report and comment as to 
whether the hyperkeratotic lesions found 
on examination are one and the same as 
the service-connected plantar warts of 
the left foot or a separate disease 
entity with a separate etiology.  

The RO must inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of the examinations.  If the 
reports do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issues on appeal.  If any 
benefit sought is denied, then the 
veteran and his representative should be 
provided a supplemental statement of the 
case which reflects RO consideration of 
all additional evidence, and the 
opportunity to respond.  The supplemental 
statement of the case should include a 
cite, recitation, and application of the 
specific Diagnostic Codes utilized in the 
evaluation of the veteran's service-
connected disability at issue.   

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



